Citation Nr: 1338886	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-06 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for borderline diabetes, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, daughter


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2009 for further development.  

The Veteran presented testimony at a Board hearing in January 2008.  A transcript of the hearing is associated with the Veteran's claims folder.  In August 2013, the Veteran was informed that the Veterans Law Judge that conducted the hearing is no longer employed by the Board.  The Veteran was given the option of requesting a new hearing; and he was told that if he did not respond in 30 days, that the Board would assume that he did not want another hearing and that it would proceed with the adjudication of his case.  The Veteran failed to respond in 30 days. 


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam while on active duty; therefore, exposure to an herbicide agent is not presumed.

2.  Diabetes was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service to include as due to claimed exposure to herbicide agents during service. 


CONCLUSION OF LAW

The criteria for an award of service connection for diabetes, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a January 2004 letter (Volume 3), the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  

In an April 2008 correspondence (Volume 4), the Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal; however, following the April 2008 correspondence (which constitutes fully compliant notice), the claim was thereafter readjudicated in August 2009 (Volume 5) and January 2010 (Volume 6).  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received.  

The Veteran was not provided with a VA examination or opinion; however, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. Simply stated, the standards of McLendon are not met in this case.  The Veteran's service treatment records contain no evidence or manifestations of diabetes during active military service, nor is there any evidence during the year following separation from active military service.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, and sought information as to treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

The Board further notes that the issue was remanded in March 2008 (Volume 4) and November 2009 (Volume 5).  Both times the issue was remanded with instructions for the RO to issue a statement of the case in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a statement of the case in January 2010.  Consequently, the RO has complied with the Board's remand instructions. 

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The Veteran contends that his diabetes is the result of exposure to herbicides (Agent Orange).   

In service dental records dated May 1968 and October 1968, the Veteran denied ever being treated for any prolonged illness such as diabetes (Volume 3).  The Veteran's January 1969 separation examination and Report of Medical History fail to reflect any findings attributed to diabetes (Volume 3).

The Veteran's DD Form 214 (Report of Separation from Service) listed his military occupational specialty as Aero Ground Equipment Repairman (Volume 4).  Awards included the National Defense Service Medal (NDSM) and the Air Force Good Conduct Medal (AFGCM), neither of which is evidence of service in Vietnam.  It showed 11 months and 20 days of foreign service.  Service personnel records showed a longer period of foreign service; an Airman Military Record showed that he was in Spain from April 1966 to April 1968, and a Chronological Listing of Service showed that he was stationed at the Torrejon AB in Spain from April 1966 until he returned to the Air Force Base in Arizona in early May 1968.  A performance evaluation dated in February 1968 noted that the Veteran had "performed more than his share of TDY [temporary duty assignments] in support of the Wing mission."

In a VA treatment record dated in June 2002 (Volume 1), the Veteran's medical history was listed as negative for hypertension or noninsulin dependent diabetes mellitus.

In a consultation note from Cardiology Specialists dated in April 2003, the Veteran reported a history of hypertension since the 1980s and a history of coronary artery disease with stent placement since 2000.  He denied any history of diabetes mellitus.

The Veteran's claim was received in December 2003 (Volume 3).  He contended that his borderline diabetes was due to exposure to Agent Orange during his tours in Spain and Vietnam.   

In a VA Agent Orange examination report dated in December 2003, the Veteran reported that he served in Vietnam with the II Corps and stated that he flew on aircraft with Agent Orange containers; he did not provide dates (Volume 4).

In a statement received in October 2004 (Volume 3), the Veteran alleged that in November 1966, he was on flights from Vietnam, and Vietnam to Spain.  He stated that the plane had mechanical difficulties and was forced to make multiple emergency landings.  He also indicated that he was exposed to Agent Orange in Libya.

The Veteran's claim was denied in a rating decision dated October 2004 (Volume 4).  An October 2004 letter notifying him of the decision also explained that the decision considered his claims based on herbicide exposure.  The claim, however, was denied because the required service in Vietnam (for the presumption of herbicide exposure) was not shown, there was no evidence of diabetes in service, and there was no diagnosis of diabetes.

In April 2005, the Veteran submitted copies of letters from the United States Air Forces in Europe (USAFE), indicating that the unit records he requested were classified (Volume 3).  The RO requested records from USAFE pertinent to the Veteran's claim in May 2005.  A response from USAFE dated in June 2005 indicated that a search was conducted, but no records pertaining to the Veteran's specific claim were located.

In January 2008 the Veteran and his daughter, L.S., testified at a Central Office hearing in Washington, DC (Volume 4).  He claimed that he performed maintenance on ground equipment while on TDY in Vietnam, but he could not recall a timeframe when he was there.  He and his daughter testified that a VA nurse understood how to read "codes" on DD Forms 214 and explained a "code" on the Veteran's DD Form 214 that showed that he served in Cam Rahn Bay, Vietnam.  The Veteran stated as a VA nurse for 20 years, she was a "big-time administrator."  The Veteran claimed that his diabetes was the result of Agent Orange exposure while he served in Cam Rahn Bay, and that he was exposed to Agent Orange while riding in airplanes that were transporting Agent Orange.

The Veteran's daughter also testified that the Veteran was exposed to Agent Orange while transporting canisters during service; that the AFOSI records would "clearly support" his exposure to herbicides; and that she knew he went to Cam Rahn Bay, Turkey, and Libya.

Responses from the National Personnel Records Center (NPRC) dated in May 2008 reported that searches for hospital records at Torrejon Air Base were conducted, but no records were located; and there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam (Volume 5).  A response from the U.S. Armed Services Center for Unit Records Research (CURR) dated in September 2008 (Volume 5) described its research of the 401st Tactical Fighter Wing, the higher headquarters for the 401st Field Maintenance Squadron (FMS).  The history stated that the 401st FMS was activated on April 27, 1966, and that in May 1966 regular TDY began to Wheelus AB, Libya, for gunnery training and to Incirlik AB, Turkey, in support of U.S. Air Force Europe's (USAFE) defense of Eastern Europe.  The 30-day TDY of personnel became a regular occurrence.  The 401st FMS supported these deployments with its base assigned aircraft flying the support personnel to the TDY bases and returning them to Torrejon, Spain.  CURR was unable to verify or document the evacuation of people from Wheelus AFB, Libya, as described by the Veteran during the December 1966 time frame.  The history did not specifically mention the Gadhafi Crisis.

The evidence fails to reflect a diagnosis of diabetes.  In the Veteran's July 2013 Brief, he conceded that he has not been diagnosed as having diabetes, and that "borderline diabetes" is not a disability subject to service connection.  

Analysis

In order to establish service connection for the claimed disorder, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has not established any of the three elements.  Diabetes has not been diagnosed.  When the Veteran filed his claim in December 2003, he filed a claim for "borderline diabetes."  In the Veteran's July 2013 Brief, he conceded that diabetes has not been diagnosed, and that "borderline diabetes" is not a disability subject to service connection.  He argued that he has "full blown diabetes due to periodic, intermittent blood glucose readings in excess of 180."  

The Board acknowledges the Veteran's contention that he currently has diabetes; however, the Board finds that this is a condition which cannot be detected based on lay observation alone, but rather can only be diagnosed by a medical professional based on laboratory findings.  Therefore, the Board finds that the Veteran cannot make a competent determination as to whether he has diabetes.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  

In the absence of a finding that the Veteran has had a valid diagnosis of diabetes during the pendency of this claim, service connection cannot be granted on either a direct basis or under the presumptive provisions of sections 3.307 and 3.309, to include as a result of herbicide exposure. 

Even if the Veteran were to undergo a VA examination that revealed a diagnosis of diabetes, the Board notes that the Veteran's claim would still fail to satisfy the other two criteria for service connection.  With regards to the second criteria, the Veteran has not argued, nor is there any evidence to support a contention that the Veteran had diabetes during service.  VA treatment records dated June 2002 and April 2003 reflect a medical history that was negative for noninsulin dependent diabetes mellitus, and a denial from the Veteran that he had any history of diabetes mellitus.

The Veteran has never claimed that he had diabetes in service or within one year of discharge from service.  Instead, he has consistently claimed that his diabetes is due to in-service exposure to herbicides (Agent Orange).  

Although a service personnel record showed that the Veteran performed more than his share of TDY, none of his service treatment or personnel records showed that he was in Vietnam.  He failed to provide any specific time frame for when he was in Vietnam; and efforts to verify that he was ever in Vietnam were unsuccessful.  Although he did describe a crash landing in Vietnam in 1967 while committed to Southwestern State Hospital in 1972 (Volume 2), he did not assert again that he was ever in Vietnam until his December 2003 claim for service connection.  The RO attempted to verify any service or TDY in Vietnam, but despite the Veteran's various statements, there was no evidence to corroborate his contention.  

Moreover, the Department of Defense has identified countries outside the United States and Vietnam where Agent Orange and other herbicides were tested and stored.  They do not include Spain or Libya.  

Therefore, the Board must conclude that the Veteran did not serve in Vietnam, and that his diabetes mellitus cannot be presumed to be the result of Agent Orange exposure.

With regards to the third element of service connection, there has been no evidence of a causal connection between the claimed in-service disease or injury and the current disability.  Once again, even if the Veteran had a current disability, there is no evidence of a causal connection to an in-service disease or disability because there was no in-service disease or disability.  The evidence of record fails to suggest that diabetes had its onset in service or is otherwise related thereto.  Given the lack of evidence of diabetes in service or for decades after service, there is no basis to support a nexus opinion.  

After a thorough review of the evidence of record, the Board concludes that the Veteran's claim for service connection for diabetes must be denied because it was never diagnosed.  Moreover, even if it were to be diagnosed, it would have been diagnosed many years after service, and there is no competent and credible medical or lay evidence (including from his daughter, who has training as a nurse) that provides a link or nexus between diabetes and any event during active military service. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for diabetes must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for diabetes is denied. 



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


